In an action by an infant to recover damages for personal injuries and by his father for medical expenses and loss of services, their attorney appeals from so much of an order authorizing the compromise of the causes of action for $7,000 as fixed his compensation at $1,400, including $210 disbursements. Appellant’s principal contention is that a fee of one third of the recovery inclusive of disbursements would have been fair and minimal and in line with customary procedure. Order, insofar as appealed from, modified on the facts, so as to allow to appellant $2,300, inclusive of disbursements. As so modified, order insofar as appealed from affirmed, without costs. It is our opinion that, under the circumstances of this case, the compensation awarded was inadequate and appellant’s fee, in accordance with the statutory mandate of “ suitable ” compensation (Judiciary Law, § 474), should have been fixed more nearly at the usual and customary level approximating one third of the gross recovery. Wenzel, Acting P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur; Beldoek, J., dissents and votes to affirm, with the following memorandum: The evaluation of the results obtained by appellant’s services *739was, in my opinion, peculiarly within the knowledge of the trial court, whose discretion should not be disturbed. Settle order on notice.